Citation Nr: 0915632	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-40 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to May 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The case was previously before the Board in January 2008, at 
which time the Board found that there had been new and 
material evidence to reopen the claim, and remanded the case 
to the RO for additional development.  


FINDING OF FACT

The Veteran's current thoracic and lumbar spine osteopenia 
and compression fractures were not manifest in service and 
are unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied through an April 2003 
letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Veteran was also notified of effective dates for ratings 
and degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the Veteran concerning effective date or 
degree of disability for the service connection claim are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award. 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements.  A VA examination was conducted in April 2008.  
VA has satisfied its assistance duties.

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Arthritis will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service medical records reveal treatment for lumbosacral 
strain in February 1964 and for back ache in September 1964.  
In October 1964, the impression was myalgia.  In December 
1964, the Veteran complained of mid and lower back muscle 
pain and was tender over his lumbar vertebrae.  His reflexes 
were okay.  He was started on hot packs and trunk flexion 
exercises and failed to return after one treatment.  In May 
1965, the Veteran denied having pertinent symptoms and his 
back was normal.  

On VA examination in July 1976, the Veteran complained of 
back pain and he stated that in October 1964, he had had an 
accident, slipping down some steps while carrying a heavy 
stove, hurting his back.  He now complained of frequent back 
aches.  Examination revealed tenderness to percussion over 
the dorsal lumbar spine and spasm in the lumbar sacrospinalis 
muscles.  X-rays of the thoracic and lumbar spine showed no 
abnormality, with the exception of minimal left scoliosis of 
the upper thoracic spine.  The diagnosis was chronic dorsal 
lumbar strain, probably post-traumatic.  

In April 1980, the widow of a private doctor stated that 
after the Veteran returned from service, her husband treated 
the Veteran for back ailments.  A service comrade indicated 
that the Veteran had had a lot of problems with his back in 
service.  

In July 2002, R. A. Fambrough, M.D. stated that the Veteran 
had had a previously fractured back and has post-traumatic 
arthritis in his lower back.  

A VA examination in May 2003 produced an impression of 
persistent low back pain.  The examiner noted that the 
Veteran complained of back pain and that a chest X-ray showed 
anterior displacement of L5 on S1 and spondylolisthesis, as 
well as osteopenia.  There was no other bony abnormality.

A VA examination was conducted in April 2008.  The Veteran's 
claims folder was reviewed.  The Veteran stated that he 
initially injured his back in October 1964 in a fall.  He 
stated that he had had minor problems since he had been 
diagnosed with poliomyelitis at age 10, but that his back was 
decidedly worse after the fall and had been progressively 
worse since its onset, and unremitting for 35 years.  He had 
had L2, L3 vertebroplasties in 2006.  The Veteran was 
examined and X-rays were considered.  Lumbar spine X-rays 
revealed vertebroplasties at L2 and L3 and diffuse 
osteopenia.  Age indeterminate compression fractures of T12 
and L4 were noted.  The diagnosis was osteopenia of the 
thoracolumbar spine with compression fractures.  The examiner 
felt that it was less likely than not that the Veteran's 
current low back condition was caused by or a result of a 
fall in service in 1964.  His reason was that the finding of 
osteopenia was most likely related to steroid use for 
treatment of rheumatoid arthritis which was shown in the 
recent record.  The compression fractures were felt to be 
most likely related to the osteopenia as well.  The examiner 
stated that the findings were not compatible with the long-
term sequelae of a fall injury.  Fall injury sequela would be 
seen as osteoarthritis changes, which were not noted as 
present on X-rays.  

Based on the evidence, the Board concludes that service 
connection is not warranted for a low back disorder.  The 
Veteran was reported to have low back muscular problems in 
service and on VA examination in July 1976, i.e., lumbosacral 
strain and myalgia.  However, there is no current diagnosis 
of lumbosacral strain or myalgia.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (In the absence of proof of a 
present disability there can be no valid claim.)  
Instead, the Veteran is currently diagnosed as having 
compression fractures in his thoracic and lumbar spine which 
appear to have been caused by osteopenia which was caused by 
steroid treatment for rheumatoid arthritis.  The 2008 
examiner who concluded that this is what the Veteran has 
considered x-rays and noted that there were no osteoarthritic 
changes to support the conclusion that there were current 
residuals of an in-service fall in October 1964.  His opinion 
as to the nature and cause of the Veteran's current low back 
disorder is considered most probative, as he based his 
conclusion on a review of relevant evidence of record, 
including x-rays and the history reported by the Veteran.

In July 2002, Dr. Fambrough diagnosed the Veteran as having 
post-traumatic arthritis in his lower back.  However, there 
is no indication that he examined the Veteran's back or 
conducted x-rays of his back.  None of the post-service x-
rays of the Veteran's lumbar spine have shown arthritis.  See 
X-rays dated in July 1976, May 2003, and April 2008.  The VA 
examiner in April 2008 reviewed the x-rays taken on 
examination and did not diagnose arthritis.  Accordingly, Dr. 
Fambrough's statement that the Veteran has arthritis, post-
traumatic or otherwise, in his lower back is not probative.  
And even if the Veteran has displacement of L5 on S1 and 
spondylolisthesis, as information in 2003 indicated, this was 
shown in service and has not been related to service by 
competent medical evidence.  

Therefore, the Board concludes that service connection is not 
warranted for the Veteran's current low back disorder.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a low back disorder is denied.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


